Citation Nr: 1646478	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-05 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for muscle pains of the upper back, arms and thighs.

2.  Entitlement to service connection for a gastrointestinal disability, to include dysphagia and irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1987 to July 1991.  She served in South West Asia from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in relevant part, denied service connection for migraine headaches; myalgia upper back, arms, and thighs of unknown etiology; and gastrointestinal problems.  The Veteran appealed this decision in July 2011.

The Veteran's appeal initially included the issues of service connection for small fiber peripheral neuropathy of unknown etiology and a genitourinary disability.  These issues, however, are no longer in appellate status.  Service connection for an undiagnosed neurological condition (including bilateral upper and lower extremity small fiber peripheral neuropathy of unknown etiology) was established in a January 2013 rating decision, which the Veteran has not appealed.  As for genitourinary disability, the Veteran did not include this issue in her February 2013 substantive appeal.

The Veteran testified before the undersigned in a hearing at the RO in June 2014; a transcript of that hearing is of record.  

In February 2015, the Board remanded the issues of service connection for migraine headaches, muscle pains, and a gastrointestinal disability, for additional development.  In September 2015, the RO granted service connection for migraine headaches.  The Veteran has not appealed this decision.  As such, it is no longer in appellate status.

In July 2015, the Veteran initiated an appeal with regard to a March 2015 rating decision that denied service connection for trigeminal nerve dysfunction with dysarthria.  The RO issued a statement of the case in October 18, 2016.  A substantive appeal has not been received.  Thus, an appeal has not been perfected.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

Pursuant to the February 2015 Board remand, VA obtained an addendum opinion as to the nature and etiology of the Veteran's claimed muscle pains and gastrointestinal disability.  For the reasons explained below, the Board finds that further clarification is necessary.

Muscle Pains

The Veteran is seeking service connection for a disability characterized by muscle tenderness in her upper back (over and between her shoulder blades) and in her upper arms and thighs.  See March 2011 VA examination.  The March 2011 VA examiner diagnosed myalgias of the upper back, arm, and thighs of unknown etiology.  

The Veteran believes that her myalgias might be due to service, to include toxic exposure in the Gulf War and in-service stress and noise exposure.  She has also suggested that they might be secondary to her service-connected neurological disability, which includes bilateral upper and lower extremity peripheral neuropathy.  She has stated that her muscle pain started in service and suggested that they might be related to the stressful nature of her service as a truck driver and the noise exposure involved in such work.  See June 2014 Board hearing transcript.  This assertion, however, is contradicted by other evidence, in particular, a reported, onset of August 2008 for the muscle pains.  See March 2011 VA examination at 4.

There is contradictory evidence regarding the nature and etiology of the Veteran's myalgias.  With regard to the myalgias of the arms and hips, a December 2012 VA examiner indicated that the tenderness in the Veteran's upper arms and upper thighs is related to peripheral neuropathy.  In contrast, a VA treatment provider, in an August 2014 letter (received September 2014), opined that the Veteran's extremity pain is not completely explained by her peripheral neuropathy.  As for the myalgias of the upper back, the December 2012 examiner stated that these were most likely stress-related muscle tension and less likely as not due to toxic exposure in the Gulf War, as this type of condition is not considered to be related to such exposure.  

Most recently, in a September 2015 VA opinion (obtained pursuant to the February 2015 Board remand), a VA examiner stated that muscle spasm and tension are not symptoms of peripheral neuropathy and opined that the Veteran's upper back myalgia is less likely as not due to service or her service-connected peripheral neuropathy.  The examiner, however, did not provide an opinion as to the likely nature and etiology of the myalgias, or address the detailed criteria for a claim based on a Gulf War/undiagnosed illness.  Therefore, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board finds that a new VA examination would be helpful.

A Gastrointestinal Disability

The Veteran seeks service connection for a gastrointestinal disability.  VA examinations from March 2011 and December 2012 show a diagnosis of IBS.  The March 2011 also notes intermittent subjective dysphagia of unknown etiology.  

Pursuant to the February 2015 Board remand, VA obtained a September 2015 medical opinion as to the etiology of the claimed gastrointestinal disability.  The VA examiner opined that it is less likely as not that either dysphagia or IBS are related to an event, disease, or injury in service, or secondary to the Veteran's service-connected neurological disability.  In the latter context, the examiner stated that dysphagia is an undiagnosed condition.  This raises question about whether the Veteran has a current gastrointestinal disability, other than IBS.  Moreover, the VA opinion did not address the detailed criteria for a claim of IBS based on a Gulf War illness.  Therefore, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the nature and likely etiology of the claimed muscle pains and gastrointestinal disability. The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  Review of the claims file should be noted in the examiner's report.

(a)  For the claimed myalgias of the upper back, arm, and thighs, the examiner is asked to address the following:

(1)  Does the Veteran have a current, known clinical diagnosis related to her complaints of tenderness in her upper back, shoulder blades, upper arms, and thighs?  

(2)  If the examiner diagnoses any current disability(ies), he or she should offer an opinion for each diagnosed disability as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability was caused by or had its onset during service or within one year of service.  

If not, is any current disability(ies) at least as likely as not proximately due to the Veteran's service-connected neurological disorder?  If not, then is it at least as likely as not that it has been aggravated by her service-connected neurological disorder? 

(3)  If a diagnosis of fibromyalgia is made, or if no diagnosis is offered with respect to the Veteran's reported symptoms, the examiner is requested to comment on (1) whether there are nevertheless objective indications of a chronic disability (lasting six months or more) related to any such complaints or symptoms, including fibromyalgia, (2) at what point the objective indications of a chronic disability became manifest, and (3) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests, and (4) whether there is affirmative evidence that the objective indications of a chronic disability were not incurred during active service in the Southwest Asia theater of operations, such as by being a result of a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, to include abuse of alcohol or drugs.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

(b)  For the diagnosed IBS, the examiner is requested to comment on (1) whether there are objective indications of a chronic disability (lasting six months or more) related to any such complaints or symptoms, including IBS, (2) at what point the objective indications of a chronic disability became manifest, and (3) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests, and (4) whether there is affirmative evidence that the objective indications of a chronic disability were not incurred during active service in the Southwest Asia theater of operations, such as by being a result of a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, to include abuse of alcohol or drugs.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

(c)  For the claimed dysphagia, the examiner is asked to address the following:

(1)  Identify any current gastrointestinal disability other than IBS, to include dysphagia or any other disability that might account for the reported swallowing difficulties.

(2)  If the examiner diagnoses any current gastrointestinal disability(ies) other than IBS, he or she should offer an opinion for each diagnosed disability as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability was caused by or had its onset during service or within one year of service.  

If not, is the current gastrointestinal disability other than IBS, at least as likely as not proximately due to the Veteran's service-connected neurological disorder or her diagnosed IBS?  If not, then is it at least as likely as not that it has been aggravated by her service-connected neurological disorder or her diagnosed IBS?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

(3)  If no diagnosis is offered with respect to the Veteran's reported dysphagia, the examiner is requested to comment on (1) whether there are nevertheless objective indications of a chronic disability (lasting six months or more), other than IBS, related to any such complaints or symptoms, (2) at what point the objective indications of a chronic disability became manifest, and (3) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests, and (4) whether there is affirmative evidence that the objective indications of a chronic disability were not incurred during active service in the Southwest Asia theater of operations, such as by being a result of a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, to include abuse of alcohol or drugs.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

The examiner should explain the reasons for any opinion offered and, insofar as possible, should identify the likely etiology of any currently diagnosed disability.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including the August 2014 letter from the Veteran's VA provider.  The examiner should address the Veteran's contentions, including her assertion that her muscle pains are related to toxic exposure, stress, and noise exposure in service.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




